Citation Nr: 0213533	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a disability manifested 
by pain in the right buttock, as a residual of an injection 
received during active service. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Milwaukee, 
Wisconsin, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2002, the veteran was informed that the Board would 
seek to obtain additional evidence regarding his claim.  This 
evidence was provided to the veteran in August 2002, and he 
was afforded an opportunity to respond and submit additional 
evidence.  The veteran's response was received in September 
2002, and has been made part of the record. 

The issue of entitlement to a compensable evaluation for an 
anxiety disorder will be addressed in the remand section at 
the end of this decision.  


FINDINGS OF FACT

1.  The veteran received an injection during active service; 
the remainder of the service medical records are negative for 
a disability of the right buttock.  

2.  The veteran has had complaints of right buttock pain from 
1995, with diagnoses of degenerative disc disease of the 
lumbar spine and avascular necrosis of the right hip.  

3.  Competent medical opinion states that there is no 
relationship between the veteran's current disability 
manifested by pain of the right buttock, and the injection 
received by the veteran during service.  


CONCLUSION OF LAW

A disability manifested by pain in the right buttock, as a 
residual of an injection received during active service, was 
not incurred due to active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §  3.303(b) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed chronic pain of 
the right buttock as a result of an event during active 
service.  He states that received an injection in the right 
buttock shortly after entering active service, which 
immediately became extremely painful.  The pain eventually 
improved, but he continued to experience occasional pain 
after service, which became more serious in 1995.  The 
veteran argues that the injection he received in the right 
buttock during service has resulted in a disability 
manifested by chronic pain. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, and an explanation of the reasons and bases for the 
denial of his claim, which also indicated what evidence was 
needed to prevail.  The veteran was notified by letter in 
January 1997 and informed of the type of evidence that he was 
responsible for providing.  This letter also notified the 
veteran that VA would obtain his records from VA facilities, 
and would assist him in obtaining records from private 
sources if he so desired.  The veteran was afforded a hearing 
in September 1998, at which the hearing officer explained at 
length the type of evidence required for the veteran to 
prevail in his claim.  An additional letter explaining the 
veteran's responsibility to provide evidence was mailed in 
February 2000.  Finally, the veteran was afforded a final 
opportunity to submit evidence in August 2002.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  Letters dated January 1997, 
February 1999, and February 2000 notified the veteran that VA 
was seeking to obtain private records identified by him, and 
requested his permission to obtain the records.  The veteran 
has been afforded VA examinations in conjunction with his 
claims, and an opinion has been requested and obtained from 
his VA doctor.  The Board must conclude that the duties to 
notify and assist have been completed, and that the veteran 
was made aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board finds 
that a remand would serve no useful purpose for this issue.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Service medical records show that the veteran was seen for a 
three week history of a sore throat and malaise in November 
1965.  He was noted to have had a bicillin shot one day ago.  
This record is negative for pain of the right buttock.  The 
remainder of the service medical records are also negative 
for pain of the right buttock, and the September 1968 
discharge examination states that the lower extremities were 
normal.  

The post service medical records are negative for a diagnosis 
or complaints of right buttock pain until 1995.  Private 
medical records from May 1995 show that the veteran 
complained of having pain in his right buttock for years.  
The history of an injection in service was noted.  A May 1995 
private X-ray study was conducted to rule out a foreign body, 
such as a broken needle.  No foreign body was detected.  He 
continued to have pain in June 1995.  The diagnosis was mild 
sciatica.  

In a February 1997 letter, the veteran's private doctor noted 
that the veteran had been examined in October 1996 for 
complaints of right buttock pain.  The history of the 
injection during service was noted.  An examination of the 
right buttock was negative.  The doctor stated that the exact 
diagnosis and relationship of pain was not established.  

An August 1997 VA examination noted the veteran's history and 
complaints of right buttock pain, but did not render a 
diagnosis or opinion.  

Additional VA treatment records from 1997 and 1998 show that 
the veteran continued to complain of right buttock pain.  
None of his doctors offered an opinion relating these 
complaints to the injection or any other event during active 
service.  

The veteran was afforded an electrodiagnostic examination for 
his sciatic nerve function in March 1998.  The history of the 
injection and right buttock pain was noted.  The veteran was 
said to have previously experienced problems in his left 
buttock as well, but they had resolved.  The impression was a 
normal examination, and no evidence for sciatic neuropathy.  

In response to a request from the RO, in August 1999 the 
veteran's VA doctor submitted an opinion regarding the 
possible relationship between the veteran's right buttock 
pain and active service.  The doctor opined that he concurred 
with previous rulings that the pain in the buttock was not 
related to an injection received during active service, and 
added that he had explained this to the veteran.  The veteran 
was further noted to have moderate degeneration of the right 
hip.  

VA treatment records from 1999 and 2000 continue to show that 
the veteran complains of right buttock pain.  His doctors did 
not offer an opinion relating these complaints to the 
injection or any other event during active service.  

The veteran was afforded a VA examination in June 2000.  
There was no diagnosis of a chronic disability manifested by 
pain of the right buttock as a result of an injection.  The 
diagnoses included degenerative joint disease of both hips, 
right worse than left.  

A VA magnetic resonance imaging study of the lumbar spine 
conducted in July 2000 noted complaints of right buttock pain 
and radicular symptoms.  The findings were of multilevel 
degenerative disc disease.  An August 2000 VA X-ray study 
revealed possible avascular necrosis with degenerative 
changes involving the right hip, with early degenerative 
changes suggested in the left hip.  

VA neurology treatment records from January 2001 show that 
the veteran continued to complain of chronic right buttock 
pain for 35 years following an intramuscular injection.  On 
examination, the examiner noted a palpable granuloma in the 
right buttock.  The assessment was post intramuscular 
injection granuloma with questionable chronic pain.  

VA treatment records show that the veteran has continued to 
be seen for his complaints of pain in the right buttock 
through 2001, without further diagnosis of a chronic 
disability or an opinion relating his complaints to active 
service.  

The veteran was afforded a VA neurology examination in June 
2002.  The veteran's records were available for review.  His 
history of a bicillin shot in each buttock was described in 
the examination report.  On examination, the examiner had the 
veteran mark the spot where he received the injection in the 
right buttock.  There was no pain or tenderness to palpation 
of that area.  The veteran had focal, non-radiating 
tenderness with palpation more medially over the mid 
sacroiliac joint area.  There were no masses palpable over 
any part of the right buttock.  The examiner opined in his 
assessment that a sciatic nerve injury from 37 years ago 
would be expected to show clinical findings such as atrophy 
or weakness of muscles in a sciatic distribution, and sensory 
loss in the distribution of the peroneal and sural nerve.  
The examination did not reveal these findings for the 
veteran.  Electromyograph and nerve conduction abnormalities 
would also be expected, but these studies had been normal.  
Furthermore, it would not be expected that the sciatic nerve 
would be injured with significant pain, then have the pain 
remit for years, followed by a recurrence of the pain, as 
described by the veteran.  The January 2001 note and finding 
of a granuloma by a neurology resident was noted.  However, 
the examiner stated that finding a small mass would not be 
diagnostic of a granuloma, much less warrant the diagnosis of 
post injection granuloma.  It was noted that previous X-ray 
studies were negative for a mass, and that a mass was not 
found on the current examination.  Therefore, the examiner 
opined that it was not as likely as not that the veteran's 
right buttock pain was a residual of a sciatic nerve injury 
due to an intramuscular injection 37 years ago.  

The Board finds that entitlement to service connection for a 
disability manifested by pain of the right buttock as a 
residual of an injection during service has not been 
demonstrated.  The service medical records confirm that the 
veteran received this injection.  However, these records are 
negative for complaints concerning pain of the right buttock.  
The first evidence to show right buttock pain is dated 1995, 
approximately 30 years after the injection.  The veteran has 
repeated his belief that the injection during service has 
resulted in his current pain to both private and VA doctors.  
However, these doctors have either failed to express an 
opinion that relates the current pain to the injection in 
service, or have stated that there is no relationship.  
Although the January 2001 VA treatment record includes an 
assessment of a post-injection granuloma, the June 2002 VA 
examination specifically refuted this finding.  No granuloma 
was found on the June 2002 examination, and the examiner 
opined that there was no basis for the January 2001 
assessment.  The June 2002 examiner also noted that previous 
X-ray and other studies had been negative for a granuloma or 
other disability, and opined that there was not as likely as 
not a relationship between the veteran's current complaints 
and the injection during service.  The Board has considered 
the veteran's contentions, as well as the various statements 
and articles he has submitted from the internet pertaining to 
possible sources of right buttock pain.  However, the Board 
must note that the veteran has not been diagnosed as having 
any of the disabilities mentioned in these articles.  
Furthermore, the veteran is not a physician, and he is not 
qualified to make a diagnosis himself, or to express a 
medical opinion as to a relationship between the injection in 
service and his current complaints.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The evidence is not in 
approximate balance, and is in fact weighted against the 
veteran's claim.  Therefore, entitlement to service 
connection is not warranted. 


ORDER

Entitlement to service connection for a disability manifested 
by pain in the right buttock, as a residual of an injection 
received during active service, is denied. 

REMAND

The veteran's claim for a compensable evaluation for his 
service connected anxiety disorder was denied in an October 
2001 rating decision.  A notice of disagreement with this 
decision was received in November 2001.  The record does not 
show that the veteran has yet been issued a Statement of the 
Case for this issue.  Additional adjudication and a Statement 
of the Case addressing that issue is required, and a remand 
is necessary for this purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should again consider and adjudicate 
the issue of whether the veteran is entitled 
to a compensable evaluation for his service 
connected anxiety disorder.  If it is 
denied, the RO should prepare and send a 
Statement of the Case to the veteran and his 
representative on the issue.  The veteran 
must be advised of the time limit in which 
he can perfect an appeal to the Board on 
this issue by filing a substantive appeal.  
See 38 C.F.R. § 20.302(b).  It should be 
returned to the Board only if an appeal is 
perfected on this issue.

The Board intimates no opinion as to the ultimate outcome of 
this matter.  The veteran need take no action until he is 
otherwise notified.

The veteran has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Appellate rights do not attach to those issues addressed in 
the remand portion of the Board's decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

